Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an amendment from a non-final office action filed on January 24, 2012.  There are ten claims pending and eight claims under consideration.  Claims 3-5 and 8-20 have been cancelled.  Claims 22, 23 and 25 have been withdrawn as claims directed to non-elected inventions.  This is the second action on the merits.  
Withdrawn Rejections/Objections
	Applicant is notified that any outstanding rejection/objection that is not expresslymaintained in this office action has been withdrawn or rendered moot in view ofapplicant's amendments and/or remarks. 
	Claim Rejections – Improper Markush Grouping’
Claims 1-15 remain rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  
Applicants have argued against this rejection with two main arguments. First, they discussed the MPEP’s definition of a Markush groupings which are as follows:
According to the MPEP, “a Markush grouping is proper if: (1) the members of the Markush group share a ‘single structural similarity,’ and (2) the members share a {§ 803.02(11)) The MPEP further states that “[members of a Markush group share a ‘single structural similarity’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.” (§ 2117(II)(A) 
Applicants proceed to argue that the Markush structure of Formula (A) both share a single structural similarity and a common use. The Examiner has not found this argument persuasive.
Applicants argue that these are rocoglate compounds, citing that the Examiner stated, “the invention is directed to rocaglate compositions.” Thus, the compounds of Formula (A) belong to an art-recognized class, i.e., rocaglates. This is an incorrect statement. The Examiner merely reiterated the Applicants Abstract statement which said the invention taught a series of synthetic rocaglates. The compounds of Formula (A) do not teach “only” rocaglates, but rather teach thousands of compounds, over a much broader scope. A rocaglate is basically a substituted Cyclopenta[b]-benzofuran skeleton. The Markush group covers tens of thousands of additional compounds in addition to rocaglates. Additionally, Applicants argue that rocaglates, by themself, are attractive compounds due to their potential for inhibiting tumor cell maintenance in vivo by specifically targeting eukaryotic initiation factor 4A (eIF4A) and interfering with recruitment of ribosomes to mRNA.” While this may be true, ALL of the compounds of the Markush group do not share this feature. The Applicants themselves state that “not only are the compounds of Formula (A) members of a recognized class, they also share a common core structure. This core is based on a substituted cyclopenta[b]benzofuran skeleton.” Examiner notes that only a fraction of the compounds of Formula (A) are rocaglates. A compound of Formula (A) can have an X10 variable of CRARB, O, S, NA, ARB, SO or SO2. Only when X10 is O (and Ring A is a phenyl ring) is a rocoglate present. Clearly no ‘‘single structural similarity’’ can be seen.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR41.31 (a) (1) (emphasis provided).
Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-15 remain rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a compound or composition of Formula (A) wherein Ring A is a phenyl ring substituted with C1-6-Oalkyl groups; M10 is C(R14R17); X10 is O; R10 is a phenyl ring substituted with a C1-6-Oalkyl group; R11 is an unsubstituted phenyl ring; Z10 is NR15’; W10-R12 is a carboxylic ester; R13 is H or OH; or W10-R12 and R13 combine to 15’ and R17 form a double bond between the N and C atoms; does not reasonably provide enablement for all of the other M, Z, X, or R groups listed within the broad Claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation. (United States v. Teletronics Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is needed is not based on a single factor, but rather a conclusion reached by weighing many factors (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). 
Applicants have argued that the enablement requirement is satisfied “…when an application describes a claimed invention in a manner that permits one of ordinary skill to practice it, without undue experimentation.” MPEP 2164.01. This is an improper paraphrasing of MPEP 2164.01 as it relates to the analysis of whether a particular claim is supported by the disclosure in an application and requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (emphasis added).
Applicants seemingly have focused on whether there is undue experimentation necessary in the preparation of these compounds. The step in determining whether the examples demonstrated by the Applicants are “representative of the full scope of the 
There is no disagreement that the Applicants have put forth examples of compounds within the current specification which read on a compound of Formula (A) However, these compounds all fall within the scope of compounds of Formula (A) wherein Ring A is a phenyl ring substituted with C1-6-Oalkyl groups; M10 is C(R14R17); X10 is O; R10 is a phenyl ring substituted with a C1-6-Oalkyl group; R11 is an unsubstituted phenyl ring; Z10 is NR15’; W10-R12 is a carboxylic ester; R13 is H or OH; or W10-R12 and R13 combine to form a ring; and R15’ and R17 form a double bond between the N and C atoms. The Applicants seem to presume that because examples have been shown that this is the final step and they are enabled.  However, this is not the case. Applicants have not discussed the second step in determining enablement.  The second step in determining the scope of enablement of a claim or claims is to ask, “Are the enabled embodiments representative of the full scope of the claim?”  It would seem acceptable for a chemist skilled in the art to determine that “if a chloro group was synthesized, then other halogen atoms, such as a fluoro or bromo group could be accomplished” or “if a dimethylamino group was synthesized, other alkyl amino groups could also be synthesized.”  So, to an extent, these examples do embody groups larger than just themselves, but to say that they embody all of the groups, to make the leap that applicants have made, that is, because a select group of examples has been shown that any and all of the Markush groups would be enabled is not prudent.  
Allowable Subject Matter
Claims 31-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Claims 1-15 are rejected.
	Claims 31-35 are objected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699